Per Curiam. On May 17, 1994, Ivan Floyd Pipkin appealed his conviction in the Stone County Circuit Court, Case No. 91-36, and lodged the record of trial in this court. On June 24, Pip-kin’s attorney, A. Wayne Davis, Little Rock, Arkansas, requested a seven-day clerk’s extension, making his brief due on July 5, 1994. On June 27, 1994, Mr. Davis, by letter, confirmed the clerk’s extension and acknowledged that the appellant’s brief would be due on Tuesday, July 5, 1994. On October 27, 1994, our clerk, Mr. Steen, mailed a letter to Mr. Davis advising him that the records indicated that a brief had not been filed or tendered in the appellant’s behalf, nor had a further motion for an extension of time been granted. In addition, the clerk called-for a response to his letter, to which Mr. Davis has not replied.  For these reasons, we set a hearing date on Monday, December 5, 1994, at 9:00 a.m., and direct Pipkin’s counsel, A. Wayne Davis, to appear and show cause why he should not be held in contempt for failing to file the abstract and brief in this cause.